Order entered April 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01578-CV

                           IN THE INTEREST OF S.B., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-30023-2012

                                           ORDER
       We ORDER Karla Kimbrell, Official Court Reporter for the 380th Judicial District

Court of Collin County, Texas, to file, by Friday, April 26, 2012, either: (1) the reporter’s

record; (2) written verification that no hearings were recorded; or (3) written verification that

appellant has not requested or made payment arrangements for the record. We notify appellant

that if we receive verification of no request or no payment, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to Karla Kimbrell and all counsel of record.




                                                      /s/     DAVID LEWIS
                                                              JUSTICE